Exhibit 10.2

INDEMNIFICATION AGREEMENT

Indemnification Agreement (this “Agreement”), dated as of July 30, 2008 between
E*TRADE Financial Corporation, Inc., a Delaware corporation (the “Company”), and
             (“Indemnitee”).

WITNESSETH:

WHEREAS, highly competent persons have become more reluctant to serve as
directors of publicly-held corporations unless they are provided with adequate
protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation.

WHEREAS, directors are increasingly being subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the corporation itself.

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Nevertheless, the Board recognizes the limitations on the
protection provided by liability insurance and the uncertainties as to the scope
and level of such coverage that may be available in the future.

WHEREAS, the Company’s directors have certain existing indemnification
arrangements pursuant to the Company’s certificate of incorporation and bylaws
and may be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (“DGCL”). Nevertheless, the Board recognizes the
limitations on the protection provided by such indemnification and the
uncertainties as to its availability in any particular situation.

WHEREAS, the Board believes that in light of the limitations and uncertainties
about the protection provided by the Company’s liability insurance and existing
indemnification arrangements and the impact these uncertainties may have on the
Company’s ability to attract and retain qualified individuals to serve as
directors, the Company should act to assure such persons that there will be
increased certainty of such protection in the future.

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be adequately protected or that actions taken by the Company in the future
(including any change in the Company’s certificate of incorporation or bylaws,
or in the composition of the Board, or a change in control of the Company) could
deprive them of indemnification benefits for decisions made during their tenure
of service on the Board.

WHEREAS, Article 5 of the Amended and Restated Bylaws of the Company empower the
Company, to the fullest extent permitted by Section 145 of the DGCL, to
indemnify directors and officers against any expenses and liabilities incurred
by them by reason of their being directors and officers.

 

1



--------------------------------------------------------------------------------

WHEREAS, this Agreement is a supplement to and in furtherance of the charter of
the Company and any resolutions adopted pursuant thereto and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

WHEREAS, Indemnitee is concerned that the protection provided under the
Company’s liability insurance and existing indemnification arrangements may not
be adequate and may not be willing to serve as a director of the Company without
greater certainty concerning such protection, and the Company desires Indemnitee
to serve in such capacity and is willing to provide such greater certainty.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

 

  (a) As used in this Agreement:

“Corporate Status” means the status of a person who is or was a director,
officer, employee or agent of the Company or who is or was serving at the
request of the Company as a director, officer, employee or agent of any other
Enterprise.

“Enterprise” means any corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other person or enterprise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all costs and expenses (including fees and expenses of counsel)
paid or incurred in connection with investigating, defending, being a witness in
or otherwise participating in, or preparing to defend, be a witness in or
participate in, a Proceeding (or any appeal therefrom). Expenses shall include
expenses incurred in connection with any appeal resulting from any Proceeding,
including the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent.

“Liabilities” means all judgments, fines (including any excise taxes assessed
with respect to any employee benefit plan), penalties and amounts paid in
settlement and other liabilities (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such amounts)
arising out of or in connection with any Proceeding; provided that Liabilities
shall not include any Expenses.

“person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.

 

2



--------------------------------------------------------------------------------

“Proceeding” includes any threatened, pending or completed action, suit or other
proceeding (which shall include an arbitration or other alternate dispute
resolution mechanism), whether civil, criminal, administrative or investigative
in nature (including any appeal therefrom) and whether instituted by or on
behalf of the Company or any other party, in any such case, in which Indemnitee
was, is or may be involved as a party or otherwise by reason of any Corporate
Status of Indemnitee or by reason of any action taken (or failure to act) by him
or on his part while serving in any Corporate Status (in each case, whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement), or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or other
proceeding; provided that Proceeding shall not include an action, suit or other
proceeding contemplated by Section 7.07(b).

 

  (b) For the purposes of this Agreement:

References to the “Company” shall include, in addition to the surviving or
resulting corporation in any merger or consolidation, any constituent
corporation (including any constituent of a constituent) absorbed in a merger or
consolidation which, if its separate existence had continued, would have had
power and authority to indemnify its directors, officers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another Enterprise,
then Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the surviving or resulting corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

References to “director, officer, employee or agent” shall include a trustee,
general partner, managing member, fiduciary or board of directors’ committee
member.

References to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company or any other Enterprise
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company”.

ARTICLE 2

SERVICES BY INDEMNITEE

Section 2.01. Services by Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director of the Company, for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his resignation or is
removed.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

INDEMNIFICATION AND ADVANCEMENT OF EXPENSES

Section 3.01. Indemnification. (a) The Company hereby agrees to and shall
indemnify Indemnitee and hold him harmless, to the fullest extent permitted by
applicable law, from and against any and all Expenses and Liabilities actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf.

(b) To the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in the defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in any Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter and any claim, issue or matter related to each
such successfully resolved claim, issue or matter. For purposes of this
Section 3.01(b) and without limitation, the termination of any Proceeding or any
claim, issue or matter in a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such Proceeding, claim, issue or
matter.

(c) To the extent that Indemnitee is, by reason of his Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

Section 3.02. Advancement of Expenses. (a) The Company shall advance any
Expenses actually and reasonably incurred by Indemnitee or on his behalf in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for advancement of expenses, which request may be delivered to
the Company at such time and from time to time as Indemnitee deems appropriate
in his sole discretion (whether prior to or after final disposition of any such
Proceeding). Advances shall be made without regard to Indemnitee’s ability to
repay such amounts and without regard to Indemnitee’s ultimate entitlement to
indemnification under this Agreement or otherwise. Any such advances shall be
made on an unsecured basis and be interest free.

(b) Indemnitee agrees that Indemnitee shall reimburse the Company for all
amounts advanced by the Company pursuant to Section 3.02 if and only to the
extent it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company for such Expenses. Notwithstanding the foregoing, if
Indemnitee seeks a judicial adjudication or an arbitration pursuant to
Section 5.01(a), Indemnitee shall not be required to reimburse the Company
pursuant to this Section 3.02(b) until a final determination (as to which all
rights of appeal have been exhausted or lapsed) has been made.

 

4



--------------------------------------------------------------------------------

Section 3.03. Exclusions. Notwithstanding any provision of this Agreement to the
contrary (including Section 3.01 and Section 3.02), the Company shall not be
obligated under this Agreement to indemnify (or advance expenses) in connection
with:

(a) any claim made against Indemnitee (i) for an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company pursuant to Section 16(b) of the Exchange Act or similar provisions of
state statutory law or common law or (ii) for reimbursement to the Company of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company in
each case as required under the Exchange Act; or

(b) except for an action, suit or other proceeding contemplated by
Section 7.07(b), any action, suit or other proceeding (or part thereof)
initiated by Indemnitee (including any such action, suit or other proceeding (or
part thereof) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees), unless (i) the Board
authorized the action, suit or other proceeding (or part thereof) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

Section 3.04. Defense of Claims. The Company will be entitled to participate in
any Proceeding at its own expense. The Company shall not settle any Proceeding
(in whole or in part) which would impose any Expense, Liability or limitation on
Indemnitee without Indemnitee’s prior written consent, such consent not to be
unreasonably withheld. Indemnitee shall not settle any Proceeding (in whole or
in part) which would impose any Expense, Liability or limitation on the Company
without the Company’s prior written consent, such consent not to be unreasonably
withheld.

ARTICLE 4

PROCEDURES FOR DETERMINING ENTITLEMENT TO INDEMNIFICATION

Section 4.01. Request for Indemnification. (a) Indemnitee shall notify the
Company in writing as soon as reasonably practicable (i) after being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or (ii) if the Company has not been
previously notified, after receipt of written notice of any other matter with
respect to which Indemnitee intends to seek indemnification or advancement of
expenses under Section 3.01 or Section 3.02. The omission by Indemnitee to so
notify the Company will not relieve the Company from any liability which it may
have to Indemnitee (i) under this Agreement except and only to the extent the
Company can establish that such omission to notify resulted in actual material
prejudice to the Company or (ii) otherwise than under this Agreement.

(b) Indemnitee may thereafter deliver to the Company a written request for
indemnification pursuant to this Agreement at such time and from time to time as
Indemnitee deems appropriate in his sole discretion, which request shall also be
deemed a request for advancement of expenses under Section 3.02.

Section 4.02. Determination of Entitlement. (a) Except as otherwise provided
pursuant to Section 3.01(b) and Section 3.01(c), upon the final disposition of
the matter that is the subject of the request for indemnification delivered
pursuant to Section 4.01(b), a determination shall be made with respect to
Indemnitee’s entitlement thereto in the specific case. If a Change in

 

5



--------------------------------------------------------------------------------

Control shall not have occurred, such determination shall be made (i) by a
majority vote of the Disinterested Directors or of a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors (in
either case, even though less than a quorum of the Board) or (ii) if there are
no Disinterested Director or the Disinterested Directors so direct, by
Independent Counsel. If a Change in Control shall have occurred, such
determination shall be made by Independent Counsel. Any determination made by
Independent Counsel pursuant to this Section 4.02(a) shall be in the form of a
written opinion to the Board, a copy of which shall be delivered to Indemnitee.
Indemnitee shall reasonably cooperate with the person or persons making such
determination including providing to such person or persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any costs or expenses
(including fees and expenses of counsel) incurred by Indemnitee in so
cooperating with the person or persons making such determination shall be borne
by the Company (irrespective of the determination as to Indemnitee’s entitlement
to indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

As used in this Agreement, the following terms shall have the following
meanings:

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advancement of
expenses is sought by Indemnitee.

“Change in Control” shall have the meaning given such term in the Company’s 2005
Equity Incentive Plan (or any successor plan then in effect).

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (provided that acting as an Independent Counsel under this Agreement or in
a similar capacity with respect to any other indemnification arrangements
between the Company and its present or former directors shall not be deemed a
representation of the Company or Indemnitee) or (ii) any other party to the
Proceeding giving rise to a claim for indemnification or advancement of expenses
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

(b) If the determination is to be made by Independent Counsel, such Independent
Counsel shall be selected as provided in this Section 4.02(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board and be reasonably acceptable to Indemnitee), and the Company shall
give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee and be reasonably acceptable
to the Company (unless Indemnitee shall request that such selection be made by
the Board, in which event the preceding sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. If, within 20 days

 

6



--------------------------------------------------------------------------------

after receipt by the Company of a request for indemnification pursuant to
Section 4.01(b), no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction (or, at Indemnitee’s option pursuant to Section 5.01, an
arbitration) for resolution of any objection which shall have been made to the
selection of Independent Counsel and/or for the appointment of another person as
Independent Counsel, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel. The
Company agrees to pay the reasonable fees and expenses of any Independent
Counsel appointed pursuant to this Section and to indemnify such person against
any and all expenses, claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto except for gross negligence
or willful misconduct. Upon the due commencement of any judicial proceeding
pursuant to Section 5.01(a) of this Agreement, the Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

(c) If it is determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within 10 days after such determination.

Section 4.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a) In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall be entitled to a presumption that he
is entitled to indemnification under this Agreement if Indemnitee has submitted
a request for indemnification in accordance with Section 4.01(b), and the
Company shall have the burdens of coming forward with evidence and of persuasion
to overcome that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself create a presumption that Indemnitee did
not meet any particular standard of conduct or have any particular belief or
that a determination has been made that indemnification is not permitted
pursuant to this Agreement.

(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or other Enterprise, as applicable, including
financial statements, or on information supplied to Indemnitee by the officers
of such entity in the course of their duties, or on the advice of legal counsel
for such entity or on information or records given or reports made to such
entity by an independent certified public accountant, appraiser or other expert
selected with reasonable care by such entity. The provisions of this
Section 4.03(c) shall not be deemed to be exclusive or to limit in any way other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct to be indemnified pursuant to this Agreement.

(d) The knowledge or actions or failure to act of any other director, officer,
employee or agent of the Company or other Enterprise, as applicable, shall not
be imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.

(e) If a determination as to Indemnitee’s entitlement to indemnification shall
not have been made pursuant to this Agreement within 60 days after the final
disposition of the matter that

 

7



--------------------------------------------------------------------------------

is the subject of the request for indemnification, the requisite determination
of entitlement to indemnification shall be deemed to have been made in favor of
Indemnitee, and Indemnitee shall be entitled to such indemnification, absent a
misstatement of a material fact in the information provided by Indemnitee
pursuant to Section 4.01(b) and Section 4.02(a) or an omission of a material
fact necessary in order to make the information provided not misleading;
provided that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person or persons making the determination
in good faith requires such additional time to obtain or evaluate any
documentation or information relating thereto.

ARTICLE 5

RIGHTS TO ADJUDICATION OF ADVERSE DETERMINATION, ETC.

Section 5.01. Adjudication or Arbitration. (a) Indemnitee shall be entitled to
an adjudication (by a court of competent jurisdiction or, at Indemnitee’s
option, through an arbitration conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association) of any
determination pursuant to Section 4.02 that Indemnitee is not entitled to
indemnification under this Agreement. Any such adjudication shall be conducted
in all respects as a de novo trial or arbitration on the merits, and any prior
adverse determination shall not be referred to or introduced into evidence,
create a presumption that Indemnitee is not entitled to indemnification or
advancement of expenses, be a defense or otherwise adversely affect Indemnitee.
In any such judicial proceeding or arbitration, the provisions of Section 4.03
(including the presumption in favor of Indemnitee and the burdens on the
Company) shall apply.

(b) Indemnitee shall also be entitled to an adjudication (by a court of
competent jurisdiction or, at Indemnitee’s option, through an arbitration as
described above) of any other disputes under this Agreement.

(c) If a determination shall have been made pursuant to Section 4.02 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 5.01, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 4.01(b) and Section 4.02(a) or an
omission of a material fact necessary in order to make the information provided
not misleading.

(d) In connection with any judicial proceeding or arbitration commenced pursuant
to this Section 5.01, the Company shall not oppose Indemnitee’s right to seek
such adjudication, shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding or enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

Section 6.01. D&O Liability Insurance. (a) To the extent the Company obtains any
insurance policies providing liability insurance (“Liability Insurance”) for
directors of the Company in their capacities as directors or in any other
capacities where they are acting for or on behalf of the Company, in respect of
acts or omissions occurring while serving in any such capacity, Indemnitee shall
be covered by such insurance policies as in effect from time to time in
accordance with the applicable terms to the maximum extent of the coverage
provided under such policies for any other director.

(b) To the extent the Company has any such liability insurance policies, the
Company shall, promptly after receiving notice of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), give notice
of such Proceeding to the insurers under such policies in accordance with the
procedures set forth in the respective policies and shall thereafter take all
necessary or desirable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies. The failure or refusal of any such insurer to
pay any such amount shall not affect or impair the obligations of the Company
under this Agreement.

(c) Upon request by Indemnitee, the Company shall provide to Indemnitee copies
of the Liability Insurance policies as in effect from time to time. The Company
shall promptly notify Indemnitee of any material changes in such insurance
coverage.

ARTICLE 7

MISCELLANEOUS

Section 7.01. Nonexclusivity of Rights. The rights of indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled to under
applicable law, the Company’s certificate of incorporation or bylaws, any other
agreement, any vote of stockholders or resolution of directors or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of expenses than would be afforded currently under this Agreement,
it is the intent of the parties hereto that Indemnitee shall be entitled under
this Agreement to the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to every
other right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or otherwise shall not prevent the concurrent assertion or employment
of any other right or remedy.

Section 7.02. Subrogation, etc. (a) In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of

 

9



--------------------------------------------------------------------------------

Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(b) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (or for which advancement is provided
hereunder) if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy or otherwise.

(c) The Company’s obligation to indemnify or advance expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.

Section 7.03. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

Section 7.04. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee or on his
behalf, whether for Liabilities and/or Expenses in connection with a Proceeding
or other expenses relating to an indemnifiable event or transaction under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such action, suit or other proceeding in order to
reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such action, suit or
other proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

Section 7.05. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.

Section 7.06. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted. Unless otherwise expressly provided herein, no delay on the
part of any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

10



--------------------------------------------------------------------------------

Section 7.07. Expenses. (a) The Company shall pay all costs and expenses
(including fees and expenses of counsel) incurred by the Company and Indemnitee
in connection with the preparation of this Agreement.

(b) The Company shall indemnify and hold Indemnitee harmless from any and all
costs and expenses (including fees and expenses of counsel) actually and
reasonably incurred by Indemnitee or on his behalf in seeking (whether through a
judicial proceeding or arbitration (including any appeal resulting therefrom) or
otherwise) to enforce any rights against the Company for indemnification or
advancement of expenses (whether under this Agreement or otherwise) or to
recover under any liability insurance policy maintained by any person for the
benefit of Indemnitee in connection with the performance of his duties for or on
behalf of the Company, in each case, whether or not Indemnitee is successful (in
whole or in part) with respect to his claims. The Company shall pay (or
reimburse Indemnitee for the payment of) any such costs or expenses within 20
days after receipt by the Company of a written request for the payment of such
amounts, which request may be delivered to the Company at such time or from time
to time as Indemnitee deems appropriate in his sole discretion (whether prior to
or after final disposition of any such matter). Indemnitee shall have no
obligation to reimburse any amounts paid by the Company pursuant to this
Section 7.07(b).

Section 7.08. Termination. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director of the Company or (b) 1 year after the final termination
of any Proceeding then pending in respect of which the Indemnitee is granted
rights of indemnification or advancement of expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 5.01 of this Agreement
relating thereto.

Section 7.09. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered herein and
supersedes all prior oral or written understandings or agreements with respect
to the matters covered herein. This Section 7.09 shall not be construed to limit
any other rights Indemnitee may have under the Company’s certificate of
incorporation or bylaws, applicable law or otherwise.

Section 7.10. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 7.11. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered

 

11



--------------------------------------------------------------------------------

by hand or by courier and receipted for by the party to whom said notice or
other communication shall have been directed, (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed or (c) if sent by facsimile transmission and fax
confirmation is received, on the next business day following the date on which
such facsimile transmission was sent. Addresses for notice to either party are
as shown on the signature page of this Agreement, or such other address as any
party shall have given by written notice to the other party as provided above.

Section 7.12. Binding Effect. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director of the Company.

(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, heirs, executors, administrators or other successors. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial part of the business or assets of the Company, by written agreement
in the form and substance reasonably satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

(c) The indemnification and advancement of expenses provided by this Agreement
shall continue as to a person who has ceased to be a director, officer, employee
or agent or is deceased and shall inure to the benefit of the heirs, executors,
administrators or other successors of the estate of such person.

Section 7.13. Governing Law. This Agreement and the legal relations among the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to its conflict of laws
rules.

Section 7.14. Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 5.01, the Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action, suit or other
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Chancery Court and any court to which an appeal may be
taken in such action, suit or other proceeding (the “Delaware Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court for purposes of any action, suit or other proceeding arising
out of or in connection with this Agreement, (iii) waive any objection to the
laying of venue of any such action, suit or other proceeding in the Delaware
Court, and (iv) waive, and agree not to plead or to make, any claim that any
such action, suit or other proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

12



--------------------------------------------------------------------------------

Section 7.15. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

Section 7.16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 7.17. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

E*TRADE FINANCIAL CORPORATION

By:

 

 

  Name:   Title:

Address:

Facsimile:

Attention:

With a copy to:

Address:

Facsimile:

Attention:

[INDEMNITEE]

 

Address:

Facsimile:

With a copy to:

Address:

Facsimile:

Attention:

 

14